Quinn, J.
(dissenting). It would appear to be a foregone conclusion that I would dissent, since I signed the majority opinion in State ex rel Wayne County Prosecutor v Saksey’s Lounge, Inc, 71 Mich App 724; 249 NW2d 156 (1976). However, there are several basic reasons why I do not believe that State ex rel Wayne County Prosecutor v Diversified Theatrical Corp, 396 Mich 244; 240 NW2d 460 (1976), controls this case of Richmond.
The factual difference is clear. Diversified involved a theater showing obscene movies. It involved no charges of assignation or prostitution, so there was no occasion to interpret those two words. The only statutory term involved in Diversified was "lewdness”. Richmond involves a bar and solicitation of prostitution. The latter act does fall within the meaning of assignation (defined later). The language of Diversified relied on by the majority is dicta which I refuse to follow. If and *46when the Supreme Court applies the Diversiñed reasoning to a situation similar to that presented by this case and Saksey, I shall follow it.
If Diversiñed is held to govern this case and Saksey, the Diversiñed opinion violates several cardinal rules of statutory construction.
1. No interpretation is necessary where the language is plain, certain and unambiguous, Dussia v Monroe County Employees Retirement System, 386 Mich 244; 191 NW2d 307 (1971). I find nothing obscure, uncertain or ambiguous in the language of MCLA 600.3801; MSA 27A.3801. The application of that language to the facts of Diversiñed was all that was required in that case without any' interpretation of the term "assignation or prostitution”.
2. If interpretation is necessary, a court is restricted by statute, (see MCLA 8.3; MSA 2.212), and its own precedents, unless it chooses to reverse those precedents. MCLA 8.3a; MSA 2.212(1) pertinently provides: "All words and phrases shall be construed and understood according to the common and approved usage of the language.”
Webster’s Third New International Dictionary (1964) defines the terms "lewdness, assignation or prostitution” in the sense that those terms are used in the statute as follows:
(a) Lewdness: the quality or state of being lewd which is defined as sexually unchaste or licentious.
(b) Assignation: an appointment of time and place for a meeting especially for illicit sexual relations.
(c) Prostitution: the act or practice of indulging in promiscuous sexual relations especially for payment.
"Lewdness, assignation or prostitution” are used in the disjunctive. It is apparent from their defini*47tions that these terms are not synonymous. In Stowers v Wolodzko, 386 Mich 119, 133; 191 NW2d 355 (1971), the Supreme Court reaffirmed the well established principle of statutory construction:
"Every word should be given meaning and no word should be treated as surplusage or rendered nugatory if at all possible.”
This principle is violated if Diversified is accepted as controlling precedent in Richmond.
While I have never believed that the moral questions of drinking, gambling and sex can be legislated out of existence, so long as we have statutes which attempt to do so, it is not the prerogative of the courjts tp emasculate those statutes by unnecessary and unwarranted interpretation.
I vote to affirm.